Citation Nr: 1729892	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to herbicide exposure. 

2.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to herbicide exposure and diabetes mellitus.  

3.  Entitlement to service connection for left great toe amputation, claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for left eye ischemic optic neuropathy, claimed as secondary to service-connected non-Hodgkin's lymphoma or diabetes mellitus.  

5.  Entitlement to an increased initial evaluation for non-Hodgkin's lymphoma, rated as 100 percent disabling before May 1, 2012, and as noncompensable from May 1, 2012.

6.  Entitlement to an effective date earlier than June 30, 2011, for the grant of service connection for non-Hodgkin's lymphoma.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to January 1960 and from September 1960 to October 1977.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for non-Hodgkin's lymphoma.  The evaluation was 100 percent from June 30, 2011, and noncompensable from May 1, 2012.  The rating decision also denied service connection for diabetes mellitus and peripheral neuropathy.  A June 2014 rating decision denied service connection for ischemic neuropathy of the left eye and amputation of the left great toe.  

In June 2016, the Board remanded the issues on appeal for additional development.  All issues on appeal other than service connection for left eye ischemic optic neuropathy are before the Board for final appellate consideration.

The Veteran's March 2016 hearing testimony makes it clear that he contends that his diabetes mellitus is the result of herbicide exposure while serving on the USS Constellation off the coast of Vietnam, his peripheral neuropathy is due to the same herbicide exposure or secondary to diabetes mellitus, and his left great toe amputation is secondary to diabetes mellitus.  He has not contended, and the evidence does not suggest, that the claimed disabilities are otherwise related to active duty, or may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for left eye ischemic optic neuropathy, claimed as secondary to service-connected non-Hodgkin's lymphoma or diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve or visit on the ground, on a ship at dock or on the inland waterways of Vietnam; there is no presumption that he was exposed to herbicides while serving on active duty.

2.  The preponderance of the evidence shows that the Veteran's diabetes mellitus did not manifest in service or until many years thereafter, and is not related to service or to an incident of service origin.

3.  The evidence does not demonstrate that the Veteran's peripheral neuropathy is related to active duty, or that it was proximately caused or aggravated by service-connected disability.

4.  The evidence does not demonstrate that the Veteran's left great toe amputation was proximately caused or aggravated by service-connected disability.

5.  The Veteran's non-Hodgkin's lymphoma was evaluated at the maximum schedular evaluation before May 1, 2012.

6.  The evidence does not show that, from May 1, 2012, the Veteran's non-Hodgkin's lymphoma has resulted in local recurrence or metastasis.

7.  The Veteran submitted a claim for service connection for non-Hodgkin's lymphoma on June 30, 2001.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Peripheral neuropathy was not incurred in or aggravated by active duty service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2016).

3.  Left great toe amputation is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016).

4.  The criteria for an initial evaluation for non-Hodgkin's lymphoma in excess of 100 percent before May 1, 2012, and as compensable from May 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.117, Diagnostic Code 7715 (2016).

5.  The criteria for an effective date earlier than June 30, 2011, for the grant of service connection for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §  3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the June 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The record contains the transcript of a March 2016 hearing before the undersigned Veterans Law Judge.  

A May 2013 VA Memorandum provides a formal finding on the unavailability of service treatment records from the Veteran's first period of active duty.  The Memorandum explains that all procedures to obtain these records were correctly followed, evidence of written and telephonic efforts to obtain the records was in the file, all efforts to obtain the records had been exhausted, further attempts would be futile, and, based on these facts, the records were unavailable.  The memorandum listed the attempts made to obtain the records.  

The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The development requested below with respect to the claim for service connection for left eye ischemic optic neuropathy, claimed as secondary to service-connected non-Hodgkin's lymphoma or diabetes mellitus, would not be relevant to the claims being decided in this decision.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

Certain chronic diseases, including diabetes mellitus and peripheral neuropathy (as an organic disease of the nervous system), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

In addition, if a veteran was exposed to an herbicide agent during active service, early-onset peripheral neuropathy shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more within one year after a veteran's last in-service exposure.  

During the pendency of this appeal, and effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and by removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted that it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a Veteran's last in-service exposure in order to qualify for the presumption of service connection.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to such agent during that service.  38 C.F.R. § 3.307(a) (2016).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101 (29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307 (a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  Since issuance of VAOPGCPREC 27-97, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  Further, the VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  M21-MR, IV.ii.1.H.28.h.  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN."  Id. 

The Board has considered the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015), but finds it inapplicable in this case because the evidence does not reflect that the Veteran's ship, the USS Constellation, docked or anchored in Da Nang Harbor or another Vietnam harbor during the presumptive time period.

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted above, however, the Veteran's claimed theories of entitlement for these service connection claims do not include direct service connection.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107 (b). 

The Board observes that during the hearing the Veteran testified that he had frequent urination throughout his entire military career but it was never classified as diabetes.  He stated that he was not diagnosed with diabetes mellitus until 1989 or 1990.  The Veteran has not contended, and there is no evidence to suggest, that he had diabetes mellitus to a compensable evaluation within one year of separation from active duty.  As a result, the Board finds that preponderance of the evidence shows that presumptive service connection for diabetes mellitus as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board also finds that the preponderance of the evidence is against service connection for diabetes mellitus due to exposure to herbicide.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran does not contend that he ever set foot in Vietnam.  Rather, he contends that he was exposed to herbicide while onboard the USS Constellation.  Service records reflect that he served on this ship during the Vietnam War.  The Veteran testified during the hearing that at times the ship was so close to the shore of Vietnam that he could see buildings on land.  

The Veteran does not contend that this ship was on the inland waterways of Vietnam or docked at a port.  Moreover, there is no evidence of record that it did.  The USS Constellation is an aircraft carrier.  These ships are referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  In order for the presumption exposure to be extended to a Blue Water Navy veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier and the veteran went ashore, or other competent credible evidence that the veteran went ashore.  There is no such competent and credible evidence of record in this case. 

There is no competent credible evidence of record that the USS Constellation, with its size and purpose as an aircraft carrier, would have docked, or even anchored, at a harbor in Vietnam.  This ship is not listed by VA as one which operated primarily or exclusively on Vietnam's inland waterways.  It is not listed by VA as a ship which operated temporarily on Vietnam's inland waterways or docking to shore.  It is not listed by VA as a ship which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels went ashore regularly with supplies or personnel.  It is not listed as a ship which docked or anchored in Da Nang Harbor, or any other harbor.  (See VA Compensation & Pension Service Bulletins and VA Public Health website, which list ships and exposure locations.)

Moreover, in a September 2016 response to development conducted pursuant to the Board's remand, the Defense Personnel Records Image Retrieval System (DPRIS) reviewed the history of the USS Constellation for the applicable period from May 29, 1968, when the ship left San Diego, California, to July 24, 1968, when the ship anchored in Subic Bay, Republic of the Philippines.  DPRIS relates that the ship's history and deck logs did not document that the ship docked or transited inland waterways, or that the ship's personnel stepped foot in the Republic of Vietnam.  

On a December 2015 VA Form 9, the Veteran generally referred to research by the Australian Navy and the United States Institute of Medicine showing that all ships of the 7th Fleet were exposed to herbicide through a number of pathways.  He argues that his receipt of the VSM shows that he was in the theater of combat.  

However, the research to the which the Veteran refers is too general in nature to provide, alone, the necessary evidence to show that the Veteran was exposed to Agent Orange while onboard the USS Constellation. See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The research referred to by Veteran does not provide statements for the facts of his specific case.  Therefore, the Board concludes that the research does not show to any degree of specificity that the Veteran was exposed to Agent Orange while on the USS Constellation. 

In Haas, supra, the Federal Circuit highlighted the VA's rulemaking with respect to an Australian scientific study: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War. . . .   Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied. . . .  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy. 

Crucially, based on this analysis, VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 [citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)].

On the December 2015 VA Form 9, the Veteran also argued that receipt of the VSM shows that he was in the theater of combat.  However, "service in Vietnam" will not be presumed based upon a Veteran's receipt of the VSM.  See Haas, 525 F. 3d. at 1174.  

As the competent credible evidence does not reflect that the Veteran served or visited on the ground, on a ship at dock or on the inland waterways of Vietnam, it may not be presumed that he had exposure to herbicides (e.g. Agent Orange).  Moreover, there is no competent credible evidence of record that the Veteran was so exposed.  

Turning to the issue of service connection for peripheral neuropathy, the Veteran has not contended, and there is no evidence to suggest, that he had peripheral neuropathy to a compensable evaluation within one year after his last in-service exposure.  As a result, the Board finds that preponderance of the evidence shows that presumptive service connection for peripheral neuropathy as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that since there is no evidence that the Veteran served or visited on the ground, on a ship at dock or on the inland waterways of Vietnam, or that he was exposed to herbicide, presumptive service connection for peripheral neuropathy is not warranted under the prior or revised regulations.  See 38 C.F.R. §§ 3.307 (a)(6), 3.309(e); 78 Fed. Reg. 54763 -01 (Sept. 6, 2013).

As service connection for diabetes mellitus is not warranted, service connection for peripheral neuropathy or amputation of the left toe may not be granted secondary to diabetes mellitus.  38 C.F.R. § 3.310; Allen, supra.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for diabetes mellitus, claimed as secondary to herbicide exposure; service connection for peripheral neuropathy, claimed as secondary to herbicide exposure and diabetes mellitus; or service connection for left great toe amputation, claimed as secondary to diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). 

VA rating criteria provide a 100 percent evaluation for non-Hodgkin's lymphoma with active disease or during a treatment process.  Diagnostic Code 7715.  A Note provides that six months after discontinuation of treatment, the appropriate disability is to be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated based on residuals.  38 C.F.R. § 4.117.

With respect to residuals of non-Hodgkin's lymphoma, the Veteran claims that he has left eye ischemic optic neuropathy, secondary to service-connected non-Hodgkin's lymphoma.  This claim is addressed in the Remand section, below.  

Otherwise, the Veteran does not argue that he has any residuals of non-Hodgkin's lymphoma, or assert that any current condition is a residual of non-Hodgkin's lymphoma.  During the hearing, he argued entitlement to an increased evaluation by noting that he had been on 90-day surveillance by an oncologist ever since stopping infusions, and would remain so.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an initial evaluation for non-Hodgkin's lymphoma in excess of 100 percent disabling, before May 1, 2012, and as noncompensable from May 1, 2012.

The 100 percent evaluation for non-Hodgkin's lymphoma is the highest schedular evaluation available for this disability.  Diagnostic Code 7715.  As a result, a higher initial evaluation is not warranted before May 1, 2012.  

Turning to the period from May 1, 2012, treatment records from VA and the Veteran's private oncologist reflect a history of lymphoma in 2011.  These records show that the Veteran's lymphoma is currently in remission.  

An October 2016 VA Hematologic and Lymphatic Conditions, including Leukemia, Disability Benefits Questionnaire (DBQ) relates that the Veteran underwent chemotherapy in 2011 for non-Hodgkin's lymphoma, and denied recurrence.  The DBQ describes the status of the Veteran's primary hematologic or lymphatic condition as in remission.  The Veteran had completed chemotherapy treatment in 2011 and did not require continuous medication for control of a hematologic or lymphatic condition.  He did not have anemia or thrombocytopenia; findings, signs or symptoms due to a hematological or lymphatic disorder or treatment for such a disorder; recurring infections attributable to any conditions, complications or residuals of treatment for a hematologic or lymphatic disorder; polycythemia vera; sickle cell anemia; or other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner concluded that the Veteran's non-Hodgkin's lymphoma was in remission, and there were no records or documentation of recurrence or residual of treatment for non-Hodgkin's lymphoma/B cell lymphoma since 2011.  

The Board finds that this evidence fails to show any recurrence of non-Hodgkin's lymphoma, and therefore does not support a compensable initial evaluation from May 1, 2012.  

The Board has considered the Veteran's assertion that his condition requires observation every 90 days.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  He is not, however, competent to identify a specific level of disability of his non-Hodgkin's lymphoma according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of this disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the Veteran's non-Hodgkin's lymphoma is evaluated.  As such, the Board finds these records to be more probative than the Veteran's contentions.  

Finally, the Board finds that the Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28  Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In this regard, the Board is cognizant of the ruling of the Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record does not reflect that the Veteran's service-connected disabilities render him totally unemployable, or that he so contends.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, the evidence demonstrates that the Veteran is not entitled to an initial evaluation for non-Hodgkin's lymphoma in excess of 100 percent before May 1, 2017, or a compensable evaluation from May 1, 2012.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

Earlier Effective Date

The Veteran generally contends that he is entitled to an earlier effective date for the grant of service connection for non-Hodgkin's lymphoma.  During the hearing, he generally stated that a person from the Blue Water Navy Organization had given him information about an earlier effective date.  

The Board finds that the preponderance of the evidence is against an effective date earlier than June 30, 2011, for the grant of service connection for non-Hodgkin's lymphoma. 

The Veteran's original claim for service connection for non-Hodgkin's lymphoma was received on June 30, 2011.  The August 2013 rating decision on appeal granted service connection, effective June 30, 2011.  

Under the law, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400.  Thus, the RO assigned the earliest possible effective date for its grant of the claim, which was received by VA on June 30, 2011. 

The record contains no document dated before the June 30, 2011, claim that constitutes a claim for service connection for non-Hodgkin's lymphoma or that can be construed as a formal or informal claim for service connection for non-Hodgkin's lymphoma.  Thus, the Board finds that an effective date prior to June 30, 2011, for the grant of service connection for non-Hodgkin's lymphoma is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date prior to June 30, 2011, for the grant of service connection for non-Hodgkin's lymphoma.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for diabetes mellitus, claimed as secondary to herbicide exposure, is denied. 

Service connection for peripheral neuropathy, claimed as secondary to herbicide exposure and diabetes mellitus, is denied.

Service connection for left great toe amputation, claimed as secondary to diabetes mellitus, is denied.  

Entitlement to an initial evaluation for non-Hodgkin's lymphoma in excess of 100 percent from before May 1, 2012, and a compensable evaluation from May 1, 2012, is denied.  

An effective date earlier than June 30, 2011, for the grant of service connection for non-Hodgkin's lymphoma is denied.


REMAND

During the hearing, the Veteran testified that one doctor told him that his left eye blindness was the result of his lymphoma, while another told him it was the result of his diabetes mellitus.  

A June 2014 Eye Conditions DBQ provides relevant diagnoses of diabetes without retinopathy and ischemic optic neuropathy, left eye.  The DBQ provides the medical opinion that the left optic neuropathy was less likely as not caused by or a result of the Veteran's active duty recurrent central serous retinopathy.  The condition outlined was more likely related to the Veteran's diabetes.  

As noted above, service connection for diabetes mellitus is not warranted.  As a result, service connection for left eye ischemic optic neuropathy cannot be granted secondary to diabetes mellitus.  38 C.F.R. § 3.310; Allen, supra.  Nevertheless, the record does not contain a medical opinion as to whether the Veteran's service-connected lymphoma aggravates the Veteran's left eye disability.  The proper adjudication of this claim requires the AOJ to obtain a VA medical opinion addressing this question.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Allen, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.310.

Since this issue is being returned, the eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's eFolders any outstanding VA medical records.  

2.  Forward copies of all pertinent records from the Veteran's eFolders to the VA examiner who conducted 2014 Eye Conditions DBQ (or a suitable substitute if this individual is unavailable) for an addendum. 

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the 2014 Eye Conditions DBQ, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's service-connected non-Hodgkin's lymphoma aggravated the Veteran's left eye ischemic optic neuropathy.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner is requested to provide a rationale for any opinion expressed.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


